 1
 2
 3
 4
 5
 6
 7
 8                           UNITED STATES DISTRICT COURT
 9                          SOUTHERN DISTRICT OF CALIFORNIA
10
11   DELFINA MOTA; PAUL                                  Case No.: 19-CV-1212-AJB-NLS
     IHEANACHOR; SORRINA SALAZAR,                        Related Case: 18-CV-2775-AJB-NLS
12
                                       Plaintiffs,
13                                                       ORDER GRANTING DEFENDANTS’
     v.                                                  MOTION TO DISMISS
14
     TRI-CITY HEALTHCARE DISTRICT
15   dba TRI-CITY MEDICAL CENTER;                        (Doc. Nos. 3, 20)
16   UNITED STATES OF AMERICA;
     DAVID SEIF, M.D.; ANESTHESIA
17   SERVICES MEDICAL GROUP, INC.
18   and DOES 1 through 30, inclusive,
19                                   Defendants.
20
21         Pending before the Court is (1) Defendant United States of America’s (“United
22   States”) motion to dismiss for failure to state a claim, and (2) Defendants David Seif, M.D.
23   (“Dr. Seif”), and Anesthesia Service Medical Group’s (“ASMG”) (Dr. Seif and ASMG
24   collectively “ASMG Defendants”) motion to dismiss for failure to state a claim. (Doc. Nos.
25   3, 20.) Plaintiffs Delfina Mota (“Ms. Mota”), Paul Iheanachor (“Mr. Iheanachor”), and
26   Sorrina Salazar (“Ms. Salazar”) (Ms. Mota, Mr. Iheanachor, and Ms. Salazar collectively
27   “Plaintiffs”) filed oppositions to both motions to dismiss. (Doc. Nos. 11-13, 23-25.)
28   Pursuant to Civil Local Rule 7.1.d.1, the Court finds the instant matter suitable for

                                                     1
                                                                             19-CV-1212-AJB-NLS
 1   determination on the papers and without oral argument. For the reasons set forth more fully
 2   below, the Court GRANTS both the United States’ and ASMG Defendants’ motions to
 3   dismiss.
 4                                    I.     BACKGROUND
 5         The following facts are taken from Plaintiffs’ First Amended Complaint (“FAC”)
 6   and are construed as true for the limited purpose of resolving the instant motion. See Brown
 7   v. Elec. Arts, Inc., 724 F.3d 1235, 1247 (9th Cir. 2013).
 8         Plaintiffs bring three causes of action, under California state law, for medical
 9   malpractice, negligent infliction of emotional distress (“NIED”), and medical battery. At
10   the heart of Defendants’ motions to dismiss are the claims for NIED and medical battery.
11   Plaintiffs allege Defendants negligently managed Ms. Mota’s labor and delivery, such that
12   there was an emergency C-Section without the benefit of anesthesia. (Doc. No. 1 ¶ 19.)
13         Plaintiffs allege that on November 15, 2017, at approximately 11:51 am, Ms. Mota
14   presented to co-defendant TRI-CITY HEALTHCARE DISTRICT dba TRI-CITY
15   MEDICAL CENTER (“Tri-City”), and she was admitted for induction of labor. (Id. ¶ 16–
16   17.) Dr. Sandra Lopez, M.D. (“Dr. Lopez”) was the attending physician. (Id. ¶ 4.) Mr.
17   Iheanachor (Ms. Mota’s fiancé, life partner, and father of the unborn child) and Ms. Salazar
18   (Ms. Mota’s sister) accompanied Ms. Mota to Tri-City. (Id. ¶ 38–39). Mr. Iheanachor and
19   Ms. Salazar remained at Ms. Mota’s side. (Id. ¶ 40). At approximately 11:06 pm, ASMG
20   Defendants administered an epidural. (Id. ¶ 18.) When the fetal heartbeat became unable
21   to be read, Dr. Lopez was notified, and she called for an emergency C-Section. (Id.) Ms.
22   Mota consented to a vaginal delivery and the use of anesthesia, but she did not consent to
23   a C-Section. (Id. ¶ 52). At or about the same time Dr. Lopez called for the C-Section, pages
24   for ASMG Defendants to respond to the operating room were sent over the hospital paging
25   system. (Id. ¶ 18, 23.)
26         When Ms. Mota was rushed to the operating room, Mr. Iheanachor and Ms. Salazar
27   requested to go in the operating room with her. (Id. ¶ 41–42.) However, both Mr.
28   Iheanachor and Ms. Salazar were told they could not enter the room. (Id.) Mr. Iheanachor

                                                  2
                                                                            19-CV-1212-AJB-NLS
 1   and Ms. Salazar waited just outside the operating room door and in the waiting area
 2   respectively. (Id.) At this time, Mr. Iheanachor and Ms. Salazar heard multiple pages for
 3   ASMG Defendants to respond to the operating room; however, they did not see anyone
 4   respond to the pages. (Id.)
 5         In the operating room, Dr. Lopez allegedly lost her sense of professionalism and
 6   control. Dr. Lopez began screaming, pounding on the table, and yelling for Lidocaine. (Id.
 7   ¶ 20–21, 25.) Ms. Mota’s epidural, administered six hours earlier, had the effect of numbing
 8   Ms. Mota from the waist down for the planned vaginal birth; however, it had no effect on
 9   the surgical site for the C-Section located on Ms. Mota’s lower abdomen. (Id. ¶ 23–24.)
10   During this time, Mr. Iheanachor and Ms. Salazar could hear the yelling, banging, and
11   chaos within the operating room. (Doc. No. 1 ¶ 43.)
12         Dr. Lopez instructed personnel to strap Ms. Mota down, and Ms. Mota’s four
13   extremities were strapped to the operating table. (Id. ¶ 25.) Dr. Lopez then performed the
14   C-Section without administering sufficient anesthesia. (Id. ¶ 54.) No one informed or got
15   the consent of Ms. Mota. (Id. ¶ 52, 56.) Ms. Mota was conscious and awake, and she felt
16   everything being done. (Id. ¶ 55.) Mr. Iheanachor and Ms. Salazar heard Ms. Mota
17   screaming for help and for Defendants to stop cutting and hurting her. (Id. ¶ 44–45.)
18   Additionally, Mr. Iheanachor and Ms. Salazar heard the pages for ASMG Defendants and
19   the lack of response. (Id.) Mr. Iheanachor attempted to gain entry into the operating room,
20   but medical staff held him back. (Id. ¶ 44.)
21         After some time, Mr. Iheanachor and Ms. Salazar noticed Dr. Seif running full speed
22   down the hallway and entering the operating room. They also noticed sleep lines on Dr.
23   Seif’s face. (Id. ¶ 44–45.) Mr. Iheanachor and Ms. Salazar heard the ongoing chaos, and
24   they were concerned for both Ms. Mota and the unborn child. (Id. ¶ 46.)
25                                 II.   PROCEDURAL HISTORY
26         Plaintiffs originated this action on or about July 18, 2018, as Case No. 37-2018-
27   00034758-CU-MM-NC in the Superior Court of California, County of San Diego, North
28   County Division. Plaintiffs originally named as defendant Dr. Lopez, an employee of Vista

                                                    3
                                                                            19-CV-1212-AJB-NLS
 1   Community Clinic (“VCC”). Plaintiffs later named VCC as a defendant in their FAC filed
 2   September 10, 2018. The FAC alleges medical negligence against Dr. Lopez, VCC, Tri-
 3   City, Dr. Seif, ASMG, and Does 1 through 30.
 4            On November 20, 2018, the United States Attorney for the Southern District of
 5   California certified, pursuant to 42 U.S.C. § 233(c), that Dr. Lopez and VCC were acting
 6   within the scope of their employment with respect to the events. Upon the certification,
 7   and pursuant to 42 U.S.C. § 233(c), the claims against Dr. Lopez and VCC were deemed
 8   tort actions against the United States. On December 10, 2018, the action was removed to
 9   this Court and assigned case number 18-cv-2775-AJB-NLS. The United States substituted
10   Dr. Lopez and VCC, who were dismissed with prejudice on December 14, 2018.
11            On February 5, 2019, the United States filed a Motion to Dismiss because Plaintiffs
12   failed to exhaust their administrative remedies, and the Court lacked subject matter
13   jurisdiction. The Court granted the motion and remanded back to state court.
14            Plaintiffs filed their FAC in state court. The United States then removed Plaintiff’s
15   action to this Court on June 28, 2019. Additionally, the United States filed a Notice of
16   Related Case, and pursuant to the “Low-Number” Rule, the action was transferred to this
17   Court.
18                          III.   REQUESTS FOR JUDICIAL NOTICE
19            ASMG Defendants and Plaintiffs both requests judicial notice of several documents
20   filed in this Court, and California state court. These documents include complaints filed in
21   California state court regarding this instant matter, and an order issued by this Court in
22   Related Case No. 18-cv-2775-AJB-NLS. (Doc. Nos. 3-3, 11-4.) Federal Rule of Civil
23   Procedure 201 permits a court to take judicial notice of an adjudicative fact if it is “not
24   subject to reasonable dispute.” Fed. R. Evid. 201(b). A fact is “not subject to reasonable
25   dispute” if it is “generally known,” or “can be accurately and readily determined from
26   sources whose accuracy cannot reasonably be questioned.” Fed. R. Evid. 201(b)(1)-(2).
27   Under this rule, a court may “take judicial notice of matters of public record without
28   converting a motion to dismiss into a motion for summary judgment,” but it “cannot take

                                                    4
                                                                              19-CV-1212-AJB-NLS
 1   judicial notice of disputed facts contained in such public records.” Khoja v. Orexigen
 2   Therapeutics, Inc., 899 F.3d 988, 999 (9th Cir. 2018).
 3         Under Rule 201, judicial notice of the documents filed in this Court and state court
 4   is appropriate. “Courts have consistently held that courts may take judicial notice of
 5   documents filed in other court proceedings.” See NuCal Food, Inc. v. Quality Egg LLC,
 6   887 F. Supp. 2d 977, 984 (E.D. Cal. 2012). However, “[w]hile the authenticity and
 7   existence of a particular order, motion, pleading or judicial proceeding, which is a matter
 8   of public record, is judicially noticeable, veracity and validity of its contents . . . are not.”
 9   United States v. S. Cal. Edison Co., 300 F. Supp. 2d 964, 974 (E.D. Cal. 2004). Based on
10   this authority, the Court GRANTS both ASMG Defendants’ and Plaintiffs’ requests to the
11   extent they seek judicial notice of the existence of the documents.
12                                   IV.    LEGAL STANDARD
13         A motion to dismiss under Rule 12(b)(6) tests the legal sufficiency of a plaintiff’s
14   complaint. See Navarro v. Block, 250 F.3d 729, 732 (9th Cir. 2001). “[A] court may dismiss
15   a complaint as a matter of law for (1) lack of cognizable legal theory or (2) insufficient
16   facts under a cognizable legal claim.” SmileCare Dental Grp. v. Delta Dental Plan of Cal.,
17   88 F.3d 780, 783 (9th Cir. 1996) (citation omitted). However, a complaint will survive a
18   motion to dismiss if it contains “enough facts to state a claim to relief that is plausible on
19   its face.” Bell Atl. Corp. v. Twombly, 550 U.S. 544, 570 (2007). In making this
20   determination, a court reviews the contents of the complaint, accepting all factual
21   allegations as true and drawing all reasonable inferences in favor of the nonmoving party.
22   See Cedars-Sinai Med. Ctr. v. Nat’l League of Postmasters of U.S., 497 F.3d 972, 975
23   (9th Cir. 2007). Notwithstanding this deference, a reviewing court need not accept legal
24   conclusions as true. See Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009). It is also improper for
25   a court to assume “the [plaintiff] can prove facts that [he or she] has not alleged.” Assoc.
26   Gen. Contractors of Cal., Inc. v. Cal. State Council of Carpenters, 459 U.S. 519, 526
27   (1983). However, “[w]hen there are well-pleaded factual allegations, a court should assume
28   their veracity and then determine whether they plausibly give rise to an entitlement to

                                                     5
                                                                                19-CV-1212-AJB-NLS
 1   relief.” Iqbal, 556 U.S. at 664.
 2                                             V.      DISCUSSION
 3          A. The United States’ and ASMG Defendants’ Motions to Dismiss Plaintiffs Mr.
 4              Iheanachor and Ms. Salazar’s Claims for NIED.
 5          The Court will first address the United States’ and ASMG Defendants’ motions to
 6   dismiss Plaintiffs Mr. Iheanachor and Ms. Salazar’s NIED claims. California law
 7   recognizes that “there is no independent tort of negligent infliction of emotional distress”
 8   in that “[t]he tort is negligence, a cause of action in which a duty to the plaintiff is an
 9   essential element.” Potter v. Firestone Tire & Rubber Co., 6 Cal. 4th 965, 984 (1993).
10   Whether a duty existed is a question of law. Marlene F. v. Affiliated Psychiatric Med.
11   Clinic, Inc., 48 Cal. 3d 583, 588 (1989). Under the theory of negligent infliction of
12   emotional distress, there are two variations—bystander and direct victim. 1 Wooden v.
13   Raveling, 61 Cal. App. 4th 1035, 1037–38 (1998). This matter presents a bystander case as
14   neither Mr. Iheanachor nor Ms. Salazar were physically impacted or injured. Instead, Mr.
15   Iheanachor and Ms. Salazar allege they witnessed Ms. Mota’s injury at the hands of
16   Defendants.
17          In the absence of physical injury or impact to Mr. Iheanachor or Ms. Salazar,
18   damages for emotional distress in a bystander case is recoverable only if Mr. Iheanachor
19   or Ms. Salazar:
20          (1) is closely related to the injury victim, (2) are present at the scene of the
            injury-producing event at the time it occurs and is then aware that it is causing
21
            injury to the victim, and (3) as a result suffers emotional distress beyond that
22          which would be anticipated in a disinterested witness.
23   Thing v. La Chusa, 48 Cal. 3d 644, 667–68 (1989). At issue here are the first and
24   second prongs.
25
26
     1
       Bystander cases refer to plaintiffs “not physically impacted or injured, but instead witnessed someone
27   else being injured to due defendant’s negligence.” Wooden v. Raveling, 61 Cal. App. 4th 1035, 1037
28   (1998). Direct victim cases refer to cases in which “the plaintiff’s claim of emotional distress is . . . based
     upon the violation of a duty owed directly to the plaintiff.” Id. at 1038.

                                                           6
                                                                                           19-CV-1212-AJB-NLS
 1         1.     Plaintiff Mr. Iheanachor’s Claim for NIED.
 2         As to Mr. Iheanachor’s NIED claim, the United States and ASMG Defendants both
 3   dispute the first element necessary for a NIED claim, arguing Mr. Iheanachor is not closely
 4   related to the injured victim, Ms. Mota. (Doc. Nos. 3, 20).
 5         California law bars a bystander’s recovery for NIED if the bystander is not closely
 6   related to an injured victim. See Thing, 48 Cal. 3d at 667 (“The class of potential plaintiffs
 7   should be limited to those who because of their relationship suffer the greatest emotional
 8   distress.”). Only relatives living in the same household, “or parents, siblings, children, and
 9   grandparents of the victim” should be allowed to recover for NIED. Id. at 668 n.10. The
10   California Supreme Court has held unmarried cohabitants may not recover damages for
11   emotional distress. Elden v. Sheldon, 46 Cal. 3d 267, 277 (1988).
12         Here, Mr. Iheanachor is not closely related to Ms. Mota under controlling California
13   authority. At all times relevant, Mr. Iheanachor was Ms. Mota’s fiancé and life partner.
14   (Doc. No. 1 ¶ 44.) Although the Court does not doubt the close relationship between Mr.
15   Iheanachor and Ms. Mota, the Court is bound by California’s controlling bright-line rule
16   in rendering this decision. However, Mr. Iheanachor alleges he was fearful for injury not
17   only to his fiancé but also his unborn child. (Id.) Under California law, children qualify as
18   close relatives. See Thing, at 668 n.10. While it is possible Mr. Iheanachor feared for the
19   safety of his unborn child, missing from the FAC are any allegations that Defendants
20   directly caused harm to Mr. Iheanachor’s child during labor and delivery. Further, the child
21   is not a party to the action, and no plausible harm or injury is implied through the
22   allegations in Plaintiffs’ FAC.
23         Thus, the first element to recover on an NIED claim is not satisfied as it pertains to
24   Mr. Iheanachor because he was not at any time relevant related to the injured victim for
25   the underlying medical malpractice claim. Because Mr. Iheanachor fails the first prong to
26   a NIED claim as a matter of law, his claim is DISMISSED WITHOUT LEAVE TO
27   AMEND.
28   //

                                                   7
                                                                             19-CV-1212-AJB-NLS
 1            2.    Plaintiff Ms. Salazar’s NIED Claim.
 2            As to Plaintiff Ms. Salazar’s NIED claim, the parties do not dispute that Ms. Salazar
 3   is closely related to Plaintiff Ms. Mota as her sister. However, the parties dispute the second
 4   prong of the NIED test. The second prong requires plaintiff to be “present at the scene of
 5   the injury-producing event at the time it occurs and is then aware that it is causing injury
 6   to the victim.” Thing, 48 Cal. 3d at 647. An essential component of recovery is an
 7   understanding perception of the injury-producing event. Golstein v. Superior Ct., 223 Cal.
 8   App. 3d 1415, 1427 (1990) (plaintiffs did not have a “contemporaneous sensory awareness
 9   of the causal connection between the negligent conduct and the resulting injury” when they
10   saw child’s injuries after overdose of radiation).
11            Here, all parties rely on Bird v. Saenz to illustrate that there was either an awareness
12   of the injury-causing event or a lack thereof. In Bird, the California Supreme Court
13   discussed the extent of a layperson’s ability to recover for NIED in medical malpractice
14   suits:
15            In other NIED cases decided after Thing, and based on alleged medical
              negligence, courts have not found a layperson’s observation of medical
16
              procedures to satisfy the requirement of contemporary awareness of the
17            injury-producing event. This is not to say that a layperson can never perceive
              medical negligence, or that one who does not perceive it cannot assert a valid
18
              claim for NIED. To suggest an extreme example, a layperson who watched as
19            a relative’s sound limb was amputated by mistake might well have a valid
              claim for NIED against the surgeon. Such an accident, and its injury-causing
20
              effect, would not lie beyond the plaintiff’s understanding awareness. But the
21            same cannot be assumed of medical malpractice generally.
22   28 Cal. 4th 910, 917–18 (2002); compare Morton v. Thousand Oaks Surgical Hospital,
23   187 Cal. App. 4th 926, 934–35 (2010) (plaintiffs who alleged to have medical expertise
24   precluded from recovery because they insufficiently alleged expertise that allowed them to
25   know and appreciate the medical treatment given to their mother was inadequate), with
26   Keys v. Alta Bates Summit Medical Center, 235 Cal. App. 4th 484, 490–91 (2015)
27   (plaintiffs allowed to recover when they witnessed victim’s respiratory distress and aware
28   that medical center’s conduct caused defendant’s death).

                                                      8
                                                                                19-CV-1212-AJB-NLS
 1          The court in Bird held that the plaintiff daughters were unable to succeed on a claim
 2   of NIED when they were present at the scene of the injury-causing event. Id. at 921–22.
 3   The court reasoned the plaintiffs were unable to perceive the defendants’ failure to
 4   diagnose and treat a damaged artery in a meaningful way because such circumstance was
 5   beyond the awareness of a lay bystander. Id. at 917. According to the court, “a rule
 6   permitting bystanders to sue for NIED on account of unperceived medical errors hidden in
 7   the course of treatment cannot be reconciled with Thing’s requirement that the plaintiff be
 8   aware of the connection between the injury-producing event and the injury.” Id. at 921.
 9         Defendants argue that Plaintiff Ms. Salazar was not in the operating room, and
10   therefore could not have known the cause of the sounds she heard. (Doc. No. 3 at 7:5-10);
11   see Ra v. Superior Ct., 154 Cal. App. 4th 142, 149 (2007) (“[A]lthough [presence may be
12   established] through nonvisual sensory perception, ‘someone who hears an accident but
13   does not then know that it is causing injury to a relative does not have a viable bystander
14   claim . . . even if the missing knowledge is acquired moments later.’”).
15         Here, Plaintiff Ms. Salazar alleges that she was a percipient witnesses to the injury-
16   producing event, Ms. Mota’s emergency C-section. (Doc. No. 1 ¶ 45.) She stayed right
17   outside the operating room, and could hear Ms. Mota “screaming for help, and for
18   Defendants to stop cutting and hurting her.” (Id.) Ms. Salazar further argues that she “had
19   contemporaneous knowledge of the injury producing event, i.e. [Ms. Mota] being cut into
20   without the benefit of sufficient anesthesia, as well as the resulting injuries to said Plaintiff
21   through their sense of hearing.” (Doc. No. 11 at 16:6-10; 23 at 11:17-21.)
22         The instant case draws many comparisons to Bird. Ms. Salazar heard pages for
23   ASMG Defendants over the hospital’s system. (Doc. No. 1 ¶ 42.) Additionally, Ms. Salazar
24   was present when medical personnel rushed Ms. Mota to the operating room. (Id.) Ms.
25   Salazar also had a nonvisual sensory perception of chaos in the operating room. (Id. ¶ 46.)
26   While it is plausible Ms. Salazar heard commotion in the operating room, the facts do not
27   sufficiently allege Ms. Salazar appreciated the harm caused to the point of
28   contemporaneous awareness. Hurlbut v. Sonora Cmty. Hosp., 207 Cal. App. 3d 388, 397

                                                     9
                                                                                19-CV-1212-AJB-NLS
 1   (1989) (“[T]here is an element of ‘certainty of injurious impact’ necessary to establish the
 2   requisite sensory perception of the injury-producing event.”). Ms. Salazar merely
 3   perceived endangerment and chaos, not harm. But “[p]erception of endangerment, while
 4   potentially stressful, is insufficient to cause legally cognizable harm[.]” Hurlbut, 207 Cal.
 5   App. 3d at 397. Ms. Salazar is a layperson, and the facts alleged in Plaintiffs’ FAC are not
 6   sufficient to demonstrate an extreme example like the court in Bird suggested. See Bird, 28
 7   Cal. 4th at 918. Specifically, Ms. Salazar was not contemporaneously aware that Ms. Mota
 8   “was being cut into without the benefit of sufficient anesthesia.” (Doc. No. 11 at 16:8-9;
 9   23 at 11:19-20.) Therefore, Ms. Salazar has not pleaded a legally sufficient claim for NIED.
10         To conclude, Mr. Iheanachor’s NIED claim fails because as a matter of law, he is
11   not closely-related to Ms. Mota. Thus, Mr. Iheanachor’s NIED claim is DISMISSED
12   WITHOUT LEAVE TO AMEND. Additionally, Ms. Salazar’s claim is DISMISSED
13   WITH LEAVE TO AMEND because she has failed to plead facts demonstrating she was
14   contemporaneously aware that the injury-producing event caused harm.
15         B.     Plaintiff Ms. Mota fails to state a claim for medical battery against AMSG
16                Defendants.
17         ASMG Defendants also seek to dismiss Ms. Mota’s medical battery claim for failure
18   to state a claim. “The battery theory should be reserved for those circumstances when a
19   doctor performs an operation to which the patient has not consented.” Cobbs v. Grant, 8
20   Cal. 3d. 229, 240 (1972). If a physician received consent for one treatment or procedure,
21   and performs another, a battery occurs. Piedra v. Dugan, 123 Cal. App. 1483, 1495 (2004).
22   Consent is not required where an emergency arises. Id.
23         Plaintiff Ms. Mota, and ASMG Defendants dispute the appropriate elements that
24   should be used for medical battery. Ms. Mota asserts that CACI No. 530B is most
25   applicable. (Doc. No. 11 at 10:8-12.) On the other hand, ASMG Defendants assert CACI
26   No. 530A is applicable. (Doc. No. 3 at 8:6-11.) As it pertains to ASMG Defendants, CACI
27   No. 530A is the proper standard. The Directions for Use for CACI No. 530B indicate
28   CACI No. 530A is most appropriate: “If the claim is that defendant proceeded without

                                                  10
                                                                             19-CV-1212-AJB-NLS
 1       consent or deviated from the consent given, give CACI No. 530A.” 1 CACI 530B (2019).
 2       Under this standard, to establish a claim for medical battery a plaintiff must prove all of
 3       the following: (1) the defendant performed a medical procedure without consent, or the
 4       plaintiff consented to one medical procedure, but performed a substantially different one;
 5       (2) the plaintiff was harmed; and (3) the defendant’s conduct was a substantial factor in
 6       causing plaintiff’s harm. 1 CACI 530A (2019).
 7            At the heart of this issue is whether ASMG Defendants either performed a medical
 8   procedure without consent, or whether ASMG Defendants performed a procedure that was
 9   substantially different than the one that was consented to.2 ASMG Defendants argue that
10   the medical battery claim has no merit because ASMG Defendants—as the
11   anesthesiologists—did not perform the alleged incision/C-section on Ms. Mota. (Doc. No.
12   3 at 8:15-18.) ASMG Defendants further argue that even if they had performed the
13   incision/C-Section the emergency exception applies to the lack of consent. (Doc. No. 3 at
14   11:19-21.) Ms. Mota, however, argues that ASMG Defendants’ “failures in this case were
15   acts of omission rather than acts of commission.” (Doc. No. 11 at 9:16.) Further, Ms. Mota
16   undisputedly admits ASMG Defendants were not present in the room when the incision
17   was made. (Id. at 10:16-17.) Ms. Mota asserts that if ASMG Defendants showed up and
18   properly anesthetized her, no battery would have occurred. (Id. at 10:20-21.) Ms. Mota’s
19   argument, however, is unavailing.
20            Performance is essential to establish a medical battery claim. See Saxena v. Goffney,
21   159 Cal. App. 4th 316, 324 (2008) (“[A] battery is an intentional tort that occurs when a
22   doctor performs a procedure without obtaining any consent.”). It is without question that
23   ASMG Defendants did not perform the medical procedure that the medical battery claim
24   relies on. Further, Ms. Mota does not present any case law to support whether an act of
25   omission—here, failure to properly anesthetize—could give rise to a medical battery claim.
26
27   2
       Plaintiffs allege Ms. Mota consented to a vaginal delivery and the use of anesthesia. Ms. Mota also
28   alleges she never consented to undergo a C-Section. Further, if she impliedly consented, such consent
     contained the implied condition of sufficient anesthesia. (Doc. No. 1 ¶ 52.)

                                                      11
                                                                                   19-CV-1212-AJB-NLS
 1   Thus, construing the facts most favorable to Plaintiff, Ms. Mota cannot prove a medical
 2   battery claim against ASMG Defendants. ASMG Defendants simply did not perform the
 3   C-section or execute the incision.
 4         Because, as a matter of law, ASMG Defendants did not perform a procedure required
 5   for medical battery, the emergency exception is irrelevant and the Court declines to address
 6   this argument. Therefore, Plaintiff Ms. Mota’s medical battery claim against AMSG
 7   Defendants is DISMISSED WITHOUT LEAVE TO AMEND.
 8                                     VI.    CONCLUSION
 9         In sum, Mr. Iheanachor was not, at any time relevant, closely related to the injured
10   victim, Ms. Mota. As such, his claim for NIED is DISMISSED WITHOUT LEAVE TO
11   AMEND. Additionally, Ms. Salazar was not present at the injury-producing event and
12   aware that it caused harm to the injured victim. Although Ms. Salazar was present through
13   hearing the chaos in the operating room, she was not contemporaneously aware, nor
14   appreciated, that there was insufficient anesthesia. Therefore, her NIED claim is
15   DISMISSED WITH LEAVE TO AMEND. Further, the Court GRANTS ASMG
16   Defendants’ motion to dismiss Ms. Mota’s medical battery claim. Because it is undisputed
17   ASMG Defendants did not perform the C-Section nor the incision and were not present in
18   the room at the time in question, Ms. Mota’s medical battery claim against ASMG
19   Defendants is DISMISSED WITHOUT LEAVE TO AMEND. Plaintiffs will have
20   twenty-one (21) days from the date of this Order to file their amended complaint. Failure
21   to file an amended complaint consistent with this Order will result in dismissal of this case.
22
23   IT IS SO ORDERED.
24
     Dated: March 16, 2020
25
26
27
28

                                                   12
                                                                             19-CV-1212-AJB-NLS
